
	
		I
		111th CONGRESS
		2d Session
		H. R. 6050
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Ms. Markey of
			 Colorado introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior, and in
		  cooperation with the Koshare Indian Museum, to assist in the expansion of the
		  Museum’s storage facility in La Junta, Colorado, to house the collection of
		  Bent’s Old Fort National Historic Site and collections from other National Park
		  Service units.
	
	
		1.Short titleThis Act may be cited as the
			 Bent’s Old Fort Museum Collections
			 Facility Act of 2010.
		2.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(2)MuseumThe
			 term Museum means the Koshare Indian Museum.
			(3)NPSThe
			 term NPS means the National Park Service.
			3.FindingsCongress finds that—
			(1)the Museum, a
			 long-established museum on the Otero Junior College campus in La Junta,
			 Colorado, houses a world-class collection of Plains Indian and other Native
			 American material culture;
			(2)the Museum is
			 planning an expansion of its collections’ storage facility;
			(3)the Museum and
			 Otero Junior College have developed architectural plans for the new
			 facility;
			(4)the expanded
			 collections storage facility could house the collections of Bent’s Old Fort,
			 Sand Creek Massacre, and possibly collections from other National Park System
			 units; and
			(5)NPS staff assigned to the storage facility
			 could manage the NPS collections to NPS standards and assist in the curation of
			 the Museum’s collections.
			4.Agreement
			(a)AuthorizationThe
			 Secretary may enter into a cooperative agreement with the Museum to—
				(1)assist in the
			 construction and furnishing of an addition to the museum for use as a
			 curatorial center to house the museum collections from Bent’s Old Fort, Sand
			 Creek Massacre, and other units of the National Park System;
				(2)provide no more
			 than $6,000,000 for the construction and furnishing of the addition to the
			 Museum subject to available appropriations; and
				(3)house those
			 portions of the collections of Bent’s Old Fort, Sand Creek Massacre, and
			 Washita Battlefield National Historic Sites, and possibly collections from
			 other units of the National Park System, that the Director of the NPS
			 determines appropriate for the facility.
				(b)FundingFederal
			 funding provided under subsection (a) shall be matched on a 1:1 Federal to
			 non-Federal basis, and the non-Federal contribution may be in the form of
			 in-kind contributions of goods or services fairly valued.
			(c)Other
			 conditionsThe curatorial addition authorized by this Act shall
			 remain part of the Museum and the Museum shall be responsible for maintenance
			 and operational costs associated with the Museum including the curatorial
			 addition.
			5.Use of
			 staffThe Secretary may assign
			 NPS staff to—
			(1)provide curatorial
			 services for the NPS museum objects housed at the Museum; and
			(2)to assist with the
			 curation of other objects housed at the Museum.
			
